EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT is made and effective as of May 14, 2009 (the “Effective Date”), by and between Ford Sinclair (“Employee”) and Quest Oil Corporation, a Nevada corporation (the “Company”) (The Employee and Company may be referred to hereinafter individually as a “Party” and collectively as the “Parties”).In consideration of the premises and for other good and valuable consideration, and with the intent to be legally bound, the Parties hereto agree as follows: RECITALS WHEREAS, the Company requires the services as described herein; WHEREAS, Employee is qualified to provide the Company with such services and is desirous to perform such services for the Company; WHEREAS, Employee is aware of the current state of the Company and has reviewed the Form 8-K and Form 15 (attached hereto as Exhibit A) to be filed with the United States Securities and Exchange Commission; WHEREAS, the Company wishes to induce the Employee to provide the services and wishes to contract with the Employee regarding the same and compensate the Employee in accordance with the terms herein and the Employee accepts such terms of employment; NOW, THEREFORE, in consideration of the mutual covenants hereinafter stated, it is agreed as follows: AGREEMENT 1.Position.During the term of this Agreement, the Company will employ the Employee, and the Employee will serve the Company in the capacity of President. 2.Duties.The Employee will perform duties of the President as described in the Company’s Bylaws, a copy of which have been attached hereto as Exhibit B and incorporated by reference, together with such additional reasonably related duties assigned by the President or Board of Directors. 3.Service.Except with respect to the matters specified below, Employee will devote sufficient working time and efforts to adequately attend the business and affairs of the Company.However, Employee will not work full time and the Company agrees that Employee may have outside business activities. In addition, Employee shall not be precluded from: (a) engaging in appropriate civic, charitable or religious activities; (b) serving on the boards of directors or as officer, employee or consultant of other entities, including other public companies, with the consent of the Company, which consent shall not be unreasonably withheld; (c) providing incidental assistance to family members on matters of family business, so long as the foregoing activities and service do not conflict with the Employee's responsibilities to the Company; and (d) completing, managing and supervising Employee’s personal business affairs. 4.Term of Agreement.The Company agrees to continue the Employee's employment, and the Employee agrees to remain in the employ of the Company, pursuant to the terms of this Agreement for a period of180 days, or until earlier as described herein. 5.Compensation.
